--------------------------------------------------------------------------------

EXHIBIT 10.6
 
2012 – 2014 BONUS PROGRAM


The following terms and conditions set forth the 2012 – 2014 Bonus Program
established under the Air Methods Corporation Performance Pay Plan (the
“Performance Pay Plan”).  In the event of any conflict between the terms and
conditions of this program and the terms and conditions of the Performance Pay
Plan, the terms and conditions of the Performance Pay Plan shall control.


SECTION 1:
OVERVIEW



The 2012 – 2014 Bonus Program is designed to measure financial performance of
the Company in terms of “Economic Value Added” or “EVA” (as defined below) and
to provide incentive compensation solely in the event EVA is positive during the
Performance Period (positive EVA being the Performance Goal for the Performance
Period).  A portion of any positive EVA during the Performance Period will then
be available for distribution to program Participants (the “Distributable
EVA”).  Each Participant’s bonus compensation will be based on a percentage of
the Distributable EVA, as established for the Participant in Section 3
below.  However, the bonus compensation otherwise payable to a Participant
pursuant to this program is generally intended to be reduced in the discretion
of the Committee to the extent necessary to avoid duplication of benefits among
this program and the 2011-2014 Bonus Program established under the Performance
Pay Plan (the “2011-2014 Bonus Program”), and may be further reduced at the
discretion of the Committee if an additional reduction is in the best interests
of the stockholders of the Company.


SECTION 2:
PERFORMANCE PERIOD



The Performance Period for this bonus program shall begin July 1, 2012 and shall
end on June 30, 2014.


SECTION 3:
SELECTION OF PARTICIPANTS



The following chart sets forth the Participants in the 2012 – 2014 Bonus Program
and the percentage of Distributable EVA established for each Participant:


Name
Title
 
Percentage of
Distributable EVA
Aaron Todd
Chief Executive Officer
25%
Michael Allen
President, Domestic Air Medical Services
15%
Trent Carman
Chief Financial Officer
12.5%
Howard Ragsdale
Senior Vice President of Business Development
12.5%
Crystal Gordon
Senior Vice President, General Counsel, Compliance Officer, and Secretary
10%



 
 

--------------------------------------------------------------------------------

 
 
Edward Rupert
Senior Vice President of Eastern Operations
7.5%
Jonathan Collier
Senior Vice President of Western Operations
7.5%
Archie Gray
Senior Vice President of Aviation Services
5%
Mark Keene
Senior Vice President of Patient Business Services
5%



SECTION 4:
COMPUTATION OF BONUS AMOUNTS.



As soon as administratively practicable after the end of the Performance Period
(but in no event later than September 1, 2014), the Committee shall certify in
writing (which certification may be in the form of minutes of the Committee) the
Bonus Amount (if any) to which each Participant is entitled as a result of the
EVA for the Performance Period, which Bonus Amount shall be determined in
accordance with this Section.  The Committee’s written certification shall
detail in writing the results of each step in the bonus determination process
described below.


Step 1 – Calculate EVA for the Performance Period.  The Committee shall certify
in writing (which certification may be in the form of minutes of the Committee)
the EVA for the Performance Period.  In making its determination, the Committee
shall rely on the audited financial statements of the Company; provided,
however, if the Company’s audited financial statements are not available, the
Company shall rely on the unaudited financial statements of the Company.  The
Committee shall make adjustments in determining EVA to properly measure the
Company’s performance during the Performance Period in accordance with Section
5.1 of the Performance Pay Plan.  Any adjustments made by the Committee shall be
described in the certification of the EVA calculation, as required by this
Section, and the description shall include the reasoning for such
adjustment.   In the event EVA for the Performance Period is not a positive
number, no Bonus Amounts shall be payable pursuant to this program and no
further determinations need be made by the Committee.
 
Step 2 – Calculate Distributable EVA for the Performance Period.  After the
Committee certifies the EVA for the Performance Period, the Committee shall
determine the Distributable EVA for the Performance Period, which shall be equal
to:


(x) EVA for the Performance Period multiplied by (y) three percent (3%).


Step 3 – Calculate Initial Bonus Amounts for Each Participant.  After the
Committee determines the Distributable EVA for the Performance Period, the
Committee shall calculate the initial bonus amount for each Participant, which
shall be equal to:
 
(x) Distributable EVA multiplied by (y) the percentage set forth next to the
Participant’s name in Section 3 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
Step 4 – Determine Final Bonus Amounts for each Participant.  After the
Committee determines the initial bonus amount for each Participant, it shall
then determine the actual Bonus Amount payable to each Participant.  The actual
Bonus Amount for a Participant shall equal the initial bonus amount for such
Participant minus any reduction in the initial bonus amount for such Participant
determined by the Committee to be in the best interests of the Company and its
stockholders.  Although not required, the Committee is expected, except in
extraordinary circumstances, to reduce each Participant’s initial bonus amount
by the amount of any bonus payable to the Participant under the 2011-2014 Bonus
Program that is attributable to EVA (as defined under the 2011-2014 Bonus
Program) during the Performance Period.  It is further anticipated, but not
required, that the Committee will reduce the initial bonus amount to which any
Participant is otherwise entitled if senior management fails to adequately (i)
develop non-core products, and/or (ii) build infrastructure for human resources
and information technology departments.  It is anticipated that other reductions
to the initial bonus amount of any Participant shall be instituted by the
Committee solely in the event of extraordinary circumstances.  The Committee is
not required to reduce any initial bonus amounts pursuant to this Section, and
all reductions shall be determined individually on a Participant-by-Participant
basis.  In no event may the reduction of any Participant’s initial bonus amount
result in an increase to the actual Bonus Amount for any other Participant.


SECTION 5:
PAYMENT OF AWARDS.



5.1           Notification of Bonus Amounts.  The Committee shall notify each
Participant in writing by September 4, 2014 of the Bonus Amount payable to the
Participant under the program (if any).


5.2           Timing of Payment; General.  Subject to the provisions of Section
5.3, below, Bonus Amounts shall be paid to Participants in three (3) equal
installments on each of September 12, 2014, January 1, 2015 and 2016 (each a
“Payment Date” and collectively, the “Payment Dates”); provided that the
Participant remains employed by the Company and holds the same, equivalent, or
more senior position as set forth in Section 2 hereof on each of the scheduled
Payment Dates.


5.3           Death, Disability, Termination of Employment; Change in
Control.  Notwithstanding anything herein to the contrary, the provisions below
shall apply in the event of the occurrence prior to January 1, 2016 of the
Participant’s death, Disability, termination of employment, or upon a Change in
Control:


(a)           Voluntary Resignation; Termination for Cause.  In the event the
Participant voluntarily resigns from the Company or is terminated for Cause
prior to January 1, 2016 and prior to any of the other events set forth in
subsections (b), (c), or (d) of this Section 5.3, then:


(i) if the resignation or termination for Cause occurs prior to the end of the
regularly scheduled Performance Period, the Participant shall forfeit any right
to receive any Bonus Amount hereunder.


 
 

--------------------------------------------------------------------------------

 
 
(ii) if the resignation or termination for Cause occurs after the end of the
regularly scheduled Performance Period but prior to a Payment Date, the
Participant shall forfeit any unpaid portion of the Bonus Amount as of the date
of termination.  For example, if the Participant voluntarily resigns from the
Company or is terminated for Cause on June 30, 2015, the Participant would not
be entitled to receive any unpaid portion of the Bonus Amount which would have
otherwise been payable on January 1, 2016.


(b)           Termination Without Cause; Demotion.  In the event the Participant
is terminated without Cause or is demoted prior to January 1, 2016 and prior to
any of the other events set forth in subsections (a), (c) or (d) of this Section
5.3, then:


(i)           if the termination without Cause or demotion occurs prior to the
end of the regularly scheduled Performance Period, the Participant shall receive
a Bonus Amount equal to the product of (x) the Bonus Amount to which the
Participant would otherwise be entitled hereunder (determined in the ordinary
course as of the end of the Performance Period, or, if a Change  in Control
occurs prior to the end of the Performance Period, determined as of the date of
the Change in Control in accordance with the methodology set forth in Section
5.3(d)(1)(A), below), multiplied by (y) a fraction, (A) the numerator of which
is the number of days the Participant was employed during the Performance Period
and (B) the denominator of which is 730.  Such amounts shall be paid on the
earlier of (i) September 12, 2014, or (ii) the occurrence of a Change in
Control.


(ii)          if the Participant is terminated without Cause or is demoted after
the end of the regularly scheduled Performance Period, any portion of the Bonus
Amount that has not yet been paid as of the date of termination shall become
payable immediately.


(c)           Death; Disability.  In the event the Participant dies or becomes
Disabled prior to January 1, 2016 and prior to any of the other events set forth
in subsections (a), (b) or (d) of this Section 5.3, then:


(i) if the death or Disability occurs prior to the end of the regularly
scheduled Performance Period, the Company shall treat the Performance Period as
having ended (with respect to the affected Participant only) on the date of
death or Disability and shall determine EVA, Distributable EVA, and the affected
Participant’s Bonus Amount as of such date.  The Participant’s Bonus Amount as
so calculated shall become payable immediately.


(ii) if the death or Disability occurs after the end of the regularly scheduled
Performance Period, any portion of the Bonus Amount that has not yet been paid
as of the date of death or Disability shall become payable immediately.


 
 

--------------------------------------------------------------------------------

 
 
(d)           Change in Control.  In the event of a Change in Control occurring
prior to January 1, 2016 and prior to any of the other events set forth in
subsections (a), (b) or (c) of this Section 5.3, then:


(i) if the Change in Control occurs prior to the end of the regularly scheduled
Performance Period, the Company or any successor in such Change in Control
transaction shall, in its sole and absolute discretion, either (A) treat the
Performance Period as having ended on the date of the Change in Control, in
which case the Company shall determine EVA, Distributable EVA, and individual
Bonus Amounts for all Participants as of such date, and Bonus Amounts as so
calculated shall be paid in full on the date of the Change in Control, or (B)
elect to continue the terms hereof in which case the Performance Period shall
continue as if such Change in Control had not occurred and payment (if any)
shall be made in accordance with the applicable provisions of this Section 5.


(ii) if the Change in Control occurs after the end of the regularly scheduled
Performance Period, any Bonus Amounts that have not yet been paid shall become
payable immediately.


5.3           No Trust Fund or Security Interest.  Each Bonus Amount that
becomes payable under this program shall be paid solely from the general assets
of the Company.  Nothing herein shall be construed to create a trust or to
establish or evidence any Participant’s claim of any right other than as an
unsecured general creditor with respect to any payment to which he may be
entitled.


SECTION 6:
SECTION 409A



All Bonus Amounts payable hereunder are intended to be exempt from the
requirements of Code Section 409A as “short-term deferrals,” and this 2012 –
2014 Bonus Program shall be interpreted accordingly.


SECTION 7:
DEFINITIONS



The following capitalized terms shall have the meanings ascribed to them
below.  Any capitalized term not defined below or elsewhere in this program
shall have the meaning ascribed to such term in the Performance Pay Plan.


“Bonus Amount” means the cash bonus amount payable to a Participant under this
program, as calculated pursuant to Section 4 above.


“Business Valuation Multiple” means the number seven (7).


“Cash” means, as of the date such determination is made, the sum of all cash and
cash equivalents as reflected on the Company’s audited balance sheet; provided,
however, if the Company’s audited balance sheet is not available on the date of
such determination, the sum of all liabilities as reflected on the Company’s
unaudited balance sheet.


 
 

--------------------------------------------------------------------------------

 
 
“Closing Valuation” means (i) EBITDAR for the twelve (12) month period ended on
the Final Measurement Date multiplied by (ii) the Business Valuation Multiple
minus (iii) any Debt as of the Final Measurement Date plus (iv) any Cash as of
the Final Measurement Date.
 
“Debt” means, as of the date such determination is made, the sum of long term
debt and obligations under capital leases as reflected on the Company’s audited
balance sheet; provided, however, if the Company’s audited balance sheet is not
available on the date of such determination, the sum of long term debt and
obligations under capital leases as reflected on the Company’s unaudited balance
sheet.


“EBITDAR” means Net Income for such period plus the sum of all amounts deducted
in arriving at such Net Income amount in respect of (a) Interest Expense for
such period, (b) foreign, federal, state, and local income taxes for such
period, (c) depreciation of fixed assets and amortization of intangible assets
for such period, (f) share-based options expensed pursuant to FAS 123R, and (g)
all rents paid during the period with respect to operating leases plus any
unfavorable lease amortization.


“Economic Value Added” or “EVA” means (i) the Closing Valuation minus (ii) the
Opening Valuation, as same may be adjusted pursuant to Section 4, above.


“Final Measurement Date” means June 30, 2014.


“GAAP” means generally accepted accounting principles in effect in the United
States at the relevant time, applied on a consistent basis.


“Initial Measurement Date” means June 30, 2012.


“Interest Expense” means the sum of all interest charges (including imputed
interest charges with respect to any capitalized lease and all amortization of
Debt discount and expense) of the Company and its Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.


“Net Income” means the net income (or net loss) of the Company and its
Subsidiaries for such period computed on a consolidated basis in accordance with
GAAP.


“Opening Valuation” means (i) EBITDAR for the twelve (12) month period ending on
the Initial Measurement Date, multiplied by (ii) the Business Valuation Multiple
minus (iii) any Debt as of the Initial Measurement Date plus (iv) any Cash as of
the Initial Measurement Date.


“Property” means all types of real, personal, tangible, intangible or mixed
property owned by the Company and its Subsidiaries whether or not included in
the most recent balance sheet of the Company and its subsidiaries under GAAP.


“Subsidiaries” has the meaning given such term in Section 424(f) of the Code.
 
 

--------------------------------------------------------------------------------